Exhibit 10.1(f)

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of October 3, 2016, is delivered pursuant to
Section 5(o) of the Security Agreement, dated as of October 3, 2016 by and among
GREEN PLAINS I LLC, a Delaware limited liability company, GREEN PLAINS II LLC, a
Delaware limited liability company, and each other person who joined thereto as
a Grantor, in favor of Maranon Capital, L.P., as Agent (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5(n) of the Security Agreement, hereby becomes a party to the
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment,
performance and observance when due (whether at stated maturity, by acceleration
or otherwise) of all of the Obligations (specifically including, without
limitation, all Obligations of the undersigned), hereby grants, conveys,
pledges, hypothecates and collaterally transfers to Agent, for the benefit of
the Secured Parties, a Lien on and security interest in, all of its right, title
and interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Security
Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in and made part of Schedule I {Filing Jurisdictions}, Schedule II
{Instruments, Chattel Paper and Letter of Credit Rights}, Schedule III {Schedule
of Offices, etc.}, Schedule IV {Patents, Trademarks and Copyrights} and
Schedule V {Commercial Tort Claims} to the Security Agreement. By acknowledging
and agreeing to this Joinder Agreement, the undersigned hereby agrees that this
Joinder Agreement may be attached to the Security Agreement and that the
Collateral listed on Annex 1-A to this Joinder Amendment shall be and become
part of the Collateral referred to in the Security Agreement and shall secure
all of the Obligations (specifically including, without limitation, all
Obligations of the undersigned).

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4 of the Security Agreement applicable to it
is true and correct on and as of the date hereof as if made on and as of such
date.

The undersigned hereby also agrees to execute and deliver to Agent in
conjunction with this Joinder a Power of Attorney in the form attached as
Exhibit A to the Security Agreement and any other documents required pursuant to
Section 5(c) of the Security Agreement.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

SCI INGREDIENTS HOLDINGS, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC INTERMEDIATE HOLDINGS, INC.
By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FLEISCHMANN’S VINEGAR COMPANY,
INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC HOUSTON, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman

Joinder Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: MARANON CAPITAL,
L.P., as Agent By:  

/s/ Gregory M. Long

Name:   Gregory M. Long Title:   Managing Director

Joinder Agreement